DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 17 are currently amended. Claims 2-16 are as previously presented. 
Response to Arguments
Applicant’s arguments, see remarks, filed 4/22/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive, .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Applicant’s argument against the Kawamura reference are now moot in view of the newly formed rejection not relying on said reference. 
Applicant argued that the Nagasaka reference failed to teach or suggest that the time for enhancing the viscoelasticity on a shot region that includes the outer periphery is longer than that of one that does not include the outer periphery, specifically arguing that a slower scanning speed does not teach or suggest a longer exposure time. While the examiner agrees that this does not inherently equal a longer exposure time (given a small enough area) it certainly suggests the possibility of an area being only slightly smaller than the center regions would have a longer exposure time due to the slower scanning speed involved. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 20090224436 A1, of record) in view of Koshiba (US 20110143271 A1)
 and Nagasaka (US 20060139593 A1, of record).
	With respect to claim 1 Mikami teaches an imprint method for forming a pattern of an imprint material on a substrate using a mold (Fig. 5, Abstract), the imprint method (Fig. 5-2); enhancing viscoelasticity of the imprint material (Fig. 5-3, Fig. 5-4, P0063); making position adjustment of the mold and the substrate (Fig. 5-6, mold coming off of substrate meets this claim limitation); and curing the imprint material (P0064, 100% hardening rate, P0078), wherein the imprint material is supplied onto a shot region of the substrate (P0064, substrate 14). 
Mikami fails to explicitly teach a time after bringing the mold brought into contact with the imprint material and before starting enhancing viscoelasticity is shorter when the shot region includes an outer periphery of the substrate than when the shot region does not include the outer periphery of the substrate, being silent on this time. In the same field of endeavor, imprinting, Koshiba teaches that the required hold time is based on the size of area being imprinted (P0006). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by basing hold time on area in order to successfully fill the mold/template while maintaining throughput (P0006). 
	The combination as applied above still fails to teach that a time between bringing the mold brought into contact with the imprint material and starting enhancing viscoelasticity is shorter when the shot region includes an outer periphery of the substrate than when the shot region does not include the outer periphery of the substrate, teaching this time being calculated based on area. In the same field of endeavor, imprinting, Nagasaka teaches that shot areas on the periphery of the substrate are well-known to extend beyond the edge of the substrate, thereby having a smaller area (P0151, Fig. 18). It would have been obvious to one of ordinary skill in the art to modify the method above to explicitly have shot regions extending beyond the completely pattern the substrate (Fig. 18, P0172). The resulting method would teach smaller areas at the outer periphery that would have smaller hold times as compared to the shot regions which are not on the outer periphery and therefore have more area to be filled.  
	With respect to claim 2, Mikami further teaches wherein in the viscoelasticity enhancing, light is emitted to the imprint material so that the viscoelasticity of the imprint material is enhanced (Fig. 5-3, Fig. 5-4, P0063P0064, 100% hardening rate, P0078).
	With respect to claim 3, Mikami further teaches wherein in the imprint material curing, light is emitted to the imprint material so that the imprint material is cured (Fig. 5-3, Fig. 5-4, P0063P0064, 100% hardening rate, P0078).
	With respect to claim 4, Nagasaka further teaches wherein in the viscoelasticity enhancing, light is emitted to a frame-shaped irradiation region in each of the shot regions (Fig. 18, P0148-151).
	With respect to claim 5, Koshiba further teaches wherein time between bringing the mold into contact with the imprint material and starting enhancing the viscoelasticity changes depending on an area of the shot region that includes the outer periphery of the substrate (P0006).
	With respect to claim 6, Koshiba further teaches wherein the smaller the area of the shot region including the outer periphery of the substrate is, the shorter the time between bringing the mold into contact with the imprint material and starting enhancing the viscoelasticity is (P0006).
	With respect to claim 7, while Koshiba fails to explicitly teach wherein the time between bringing the mold come into contact with the imprint material and starting (P0006).
	With respect to claim 8, as Koshiba teaches the relationship between area and the time being as claimed and the length and area would follow the same trends, the prior art as taught above makes obvious that the shorter the length of the outer periphery of the shot region including the outer periphery of the substrate is, the shorter the time between bring the mold into contact with the imprint material and starting enhancing the viscoelasticity is (P0006).
With respect to claim 17 Mikami teaches an imprint method for molding a composition on a substrate using an imprint method for forming a pattern of an imprint material on a substrate using a mold  (Fig. 5, Abstract), the imprint method comprising: bringing the mold and the imprint material supplied onto the substrate into contact with each other (Fig. 5-2); enhancing viscoelasticity of the imprint material (Fig. 5-3, Fig. 5-4, P0063); making position adjustment of the mold and the substrate (Fig. 5-6, mold coming off of substrate meets this claim limitation); and curing the imprint material (P0064, 100% hardening rate, P0078), wherein the imprint material is supplied onto a shot region of the substrate (P0064, substrate 14). 
Mikami fails to explicitly teach a time between bringing the mold brought into contact with the imprint material and starting enhancing viscoelasticity is shorter when the shot region includes an outer periphery of the substrate than when the shot region does not include the outer periphery of the substrate, being silent on this time. In the (P0006). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by basing hold time on area in order to successfully fill the mold/template (P0006). 
	The combination as applied above still fails to teach that a time between bringing the mold brought into contact with the imprint material and starting enhancing viscoelasticity is shorter when the shot region includes an outer periphery of the substrate than when the shot region does not include the outer periphery of the substrate, teaching this time being calculated based on area. In the same field of endeavor, imprinting, Nagasaka teaches that shot areas on the periphery of the substrate are well-known to extend beyond the edge of the substrate, thereby having a smaller area (P0151, Fig. 18). It would have been obvious to one of ordinary skill in the art to modify the method above to explicitly have shot regions extending beyond the boundary in order to completely pattern the substrate (Fig. 18, P0172). The resulting method would teach smaller areas at the outer periphery that would have smaller hold times as compared to the shot regions which are not on the outer periphery and therefore have more area to be filled.  
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 20090224436 A1, of record) in view of NNagasaka (US 20060139593 A1, of record).
	With respect to claim 9 Mikami teaches an imprint method for forming a pattern of an imprint material on a substrate using a mold (Fig. 5, Abstract), the imprint method comprising: bringing the mold and the imprint material supplied onto the substrate into (Fig. 5-2); enhancing viscoelasticity of the imprint material (Fig. 5-3, Fig. 5-4, P0063); making position adjustment of the mold and the substrate (Fig. 5-6, mold coming off of substrate meets this claim limitation); and curing the imprint material (P0064, 100% hardening rate, P0078), wherein the imprint material is supplied onto a shot region of the substrate (P0064, substrate 14). 
	Mikami fails to teach that time for enhancing the viscoelasticity on a shot region that includes an outer periphery of the substrate is longer than time for enhancing the viscoelasticity on a shot region that does not include the outer periphery of the substrate, being silent on this. In the same field of endeavor, imprinting, Nagasaka teaches that shot areas on the periphery of the substrate are well-known to extend beyond the edge of the substrate, thereby having a smaller area (P0151, Fig. 18) and that the scanning speed is lowered for these portions. It would have been obvious to one of ordinary skill in the art to modify the method above to explicitly have shot regions extending beyond the boundary in order to completely pattern the substrate (Fig. 18, P0172) and to modify the scanning to take longer on these peripheral sections in order to prevent buildup of pressure and create an even surface (P0152). 
	With respect to claim 10, Mikami further teaches wherein in the viscoelasticity enhancing, light is emitted to the imprint material so that the viscoelasticity of the imprint material is enhanced (Fig. 5-3, Fig. 5-4, P0063P0064, 100% hardening rate, P0078).
	With respect to claim 11, Mikami further teaches wherein in the imprint material curing, light is emitted to the imprint material so that the imprint material is cured (Fig. 5-3, Fig. 5-4, P0063P0064, 100% hardening rate, P0078).
(Fig. 18, P0148-151).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 20090224436 A1, of record) and Nagasaka (US 20060139593 A1, of record) as applied to claim 9 above, further in view of Koshiba (US 20110143271 A1). 
With respect to claim 13, the combination as applied above is silent on this time. In the same field of endeavor, imprinting, Koshiba further teaches wherein time between bringing the mold into contact with the imprint material and starting enhancing the viscoelasticity changes depending on an area of the shot region that includes the outer periphery of the substrate (P0006). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by basing hold time on area in order to successfully fill the mold/template (P0006). 
	With respect to claim 14, Koshiba further teaches wherein the smaller the area of the shot region including the outer periphery of the substrate is, the shorter the time between bringing the mold into contact with the imprint material and starting enhancing the viscoelasticity is (P0006).
	With respect to claim 15, the combination as applied above is silent on this time. In the same field of endeavor, imprinting, Koshiba further teaches wherein time between bringing the mold into contact with the imprint material and starting enhancing the viscoelasticity changes depending on an area of the shot region that includes the outer periphery of the substrate (P0006). While Koshiba fails to explicitly teach wherein the time between bringing the mold come into contact with the imprint material and starting (P0006). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by basing hold time on area in order to successfully fill the mold/template (P0006). 
	With respect to claim 16, as Kawamura teaches the relationship between area and the time being as claimed and the length and area would follow the same trends, the prior art as taught above makes obvious that the shorter the length of the outer periphery of the shot region including the outer periphery of the substrate is, the shorter the time between bring the mold into contact with the imprint material and starting enhancing the viscoelasticity is (P0006).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741